Exhibit 10.18

 

Eastern Virginia Bankshares, Inc.

2015 Base Salaries for Executive Officers

 

Effective March 1, 2015

 

The 2015 base salaries for the executive officers of Eastern Virginia
Bankshares, Inc. (the “Company”) are as follows:

 



Joe A. Shearin

President and Chief Executive Officer of the Company and EVB

  $346,619        

Joseph H. James, Jr.

Senior Executive Vice President and Chief Operating Officer of the Company and
EVB

  $197,007         J. Adam Sothen
Executive Vice President and Chief Financial Officer of the Company and EVB 
$157,429         James S. Thomas
Executive Vice President and Chief Credit Officer of EVB  $170,466        
Douglas R. Taylor
Executive Vice President and Chief Risk Officer of EVB  $150,737        
Ann-Cabell Williams
Executive Vice President and Retail Executive of EVB  $150,737         Bruce T.
Brockwell
Executive Vice President and Director of Commercial Banking of EVB  $150,734    
    Mark C. Hanna
Executive Vice President and President, Tidewater Region of EVB  $225,000 



 

 

  